         Case 1:16-cv-03311-ELH Document 163 Filed 09/10/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al.     )
                                       )
                  Plaintiffs,          )
      v.                               )
                                       )                    Case No. 16-cv-3311-ELH
LAWRENCE HOGAN, et al.                 )
                                       )
                                       )
                  Defendants.          )
______________________________________ )

                                    NOTICE OF APPEAL

       Notice is given that Plaintiffs Maryland Shall Issue, Inc., Atlantic Guns, Inc., Deborah Kay

Miller, and Suzan Vizas, appeal to the United States Court of Appeals for the Fourth Circuit from

an order granting Defendants’ Motion for Summary Judgment and denying Plaintiffs’ Motion

for Summary Judgment, entered on the 12th day of August, 2021, and from an order granting in

part and denying in part Defendants’ motion to strike the opinion testimony of lay witness Mark

Pennak and denying Plaintiffs’ motion to strike the opinions of Defendants’ expert witnesses,

entered on the 27th day of July, 2021.
         Case 1:16-cv-03311-ELH Document 163 Filed 09/10/21 Page 2 of 3



Respectfully submitted,


HANSEL LAW, PC                            BRADLEY ARANT BOULT
                                          CUMMINGS, LLP

________/s/____________________           ________/s/____________________
Cary J. Hansel (Bar No. 14722)            John Parker Sweeney (Bar No. 08761)
2514 N. Charles Street                    James W. Porter, III (Bar No. 19416)
Baltimore, Maryland 21218                 Marc A. Nardone (Bar No. 18811)
cary@hansellaw.com                        1615 L Street N.W., Suite 1350
Phone: 301-461-1040                       Washington, DC 20036
Facsimile: 443-451-8606                   jsweeney@bradley.com
                                          Phone: 202-393-7150
Counsel for Plaintiffs                    Facsimile: 202-347-1684

                                          Counsel for Plaintiff Atlantic Guns, Inc.
           Case 1:16-cv-03311-ELH Document 163 Filed 09/10/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of September, 2021, I caused the foregoing to

be filed via the Court’s electronic filing system, which will make service on all parties entitled to

service.

                                                      _____/s/______________________
                                                      John Parker Sweeney
